Citation Nr: 0712574	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-13 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran's countable annual income was 
excessive for the receipt of improved pension benefits, 
effective April 2001.

2.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $10,650.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Regional Office (RO).  By 
award letter dated in September 2003, the RO advised the 
veteran that his pension benefits had been retroactively 
terminated, effective April 2001.  This action resulted in 
the current overpayment in the amount of $10,650.  In a 
November 2003 decision, the RO's Committee on Waivers and 
Compromises found that the overpayment was not due to fraud, 
misrepresentation or bad faith on the part of the veteran.  
However, it was also concluded that recovery of the 
overpayment would not be against equity and good conscience.  
Accordingly, the veteran's claim for waiver of recovery of 
the overpayment was denied.


FINDINGS OF FACT

1.  The insurance proceeds received by the veteran's spouse 
are considered countable annual income and must be included 
in a determination of the veteran's income.

2.  The veteran's countable annual income exceeded the annual 
income limit for a veteran entitled to aid and attendance 
with one dependent of $18,405 effective December 2000, and 
$18,902 effective December 2001, set by law for payment of VA 
pension benefits.  

3.  The veteran's fault in the creation of the overpayment is 
mitigated by his age and diagnosis of senility.

4.  The veteran's expenses exceeded his income and undue 
hardship would result from recoupment of the debt.




CONCLUSIONS OF LAW

1.  The requirements for VA pension benefits have not been 
met, effective April 1, 2001.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2006).

2.  Recovery of the overpayment of improved pension benefits 
in the amount of $10,650, would be against equity and good 
conscience.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  However, the 
VCAA does not apply to all types of claims.  For example, in 
Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statutes at issue in 
this appeal are not found in Chapter 51.  Thus, the VCAA is 
inapplicable.  Id.

Factual background

The veteran was receiving improved pension benefits on the 
basis that his income consisted essentially of Social 
Security benefits for himself and his spouse.  In addition, 
his wife had income from a retroactive payment from the 
Social Security Administration, and employment income.  

An eligibility verification report submitted in April 2003 
reveals that the veteran related that his income had changed 
in March 2001 when he received a life insurance payment due 
to the death of his daughter.  An asset of $28,805 was listed 
for his spouse, as well as interest income of $366.   In a 
statement submitted in April 2003, the veteran related that 
his spouse had been the beneficiary of a life insurance 
policy on their daughter.  It was indicated that the daughter 
had instructed the veteran's spouse that she was to give 
$20,000 each to the daughter's children and that the 
veteran's spouse was to retain $35,000.  This latter sum was 
to be used for funeral expenses and possibly nursing home 
expenses.  The veteran's grandson, in a statement also 
received in April 2003, indicated that his grandmother, the 
veteran's spouse, gave her grandchildren $20,000 each and 
retained $35,000.  He added that, in fact, his grandmother 
had given it all to her grandchildren and they gave them the 
$35,000 back.  

In a statement dated in December 2003, a Vice President of 
Merrill Lynch asserted that the funds that were deposited 
into the account of the veteran's spouse were proceeds from a 
life insurance death benefit.  He stated that the purpose of 
the life insurance was to provide a benefit for her 
grandchildren and the funds were transferred to their 
account.  He added that the veteran's spouse received no 
benefit from the funds.

Several account statements from Merrill Lynch were submitted.  
These reflect that the veteran's spouse and one of her 
granddaughters had a joint account.  One statement indicates 
that the value of the cash account was $28,885.  Another 
reflects that a sum was transferred to an account only in the 
granddaughter's name.  

A financial status report dated in September 2003 is of 
record.  This shows that the veteran and his spouse received 
Social Security benefits in the monthly amount of $410 and 
$478, respectively.  Their total monthly expenses were $1940, 
and this included $425 for food and $250 for utilities and 
heat.



Analysis 

	I.  Income

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of rate of improved 
pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2006).

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2006).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4) (2006).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received unless specifically excluded by regulation.  38 
C.F.R. §§ 3.271, 3.272 (2006).  

The maximum annual rates of improved pension are specified by 
statute in 38 U.S.C.A. §§ 1521 and 1542 (death pension), as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
increase of the maximum annual rates of improved pension 
(including death pension) under 38 U.S.C.A. § 5312 is 
published in the "Notices" section of the federal register.  
38 C.F.R. § 3.23(a) (2006).

The maximum annual rate of pension for a veteran entitled to 
aid and attendance with one dependent was $18,405, effective 
December 1, 2000, and $18,902 from December 1, 2001.  See VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.  

The veteran has essentially conceded that his spouse received 
the proceeds of their daughter's life insurance policy.  The 
April 2003 Eligibility Verification Report revealed the 
veteran's spouse still had a large amount of the life 
insurance proceeds in the bank, and was earning interest 
income on it.  The fact that this money was subsequently 
transferred to one or more of the veteran's grandchildren has 
no bearing on whether it must be considered to be income for 
VA pension benefits purposes.  Accordingly, the veteran's 
income was excessive for the receipt of improved pension 
benefits, effective April 1, 2001, and the appeal on this 
issue is denied.  


	II.  Waiver of recovery of the overpayment 

The law precludes waiver of recovery of an overpayment or 
waiver of collection 
of any indebtedness where any one of the following elements 
is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302.  The Board's review of the record reflects that in 
its November 2003 waiver decision, the Committee on Waivers 
and Compromises determined that there was no indication of 
fraud, misrepresentation, or bad faith on the part of the 
appellant in this case.

The Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
remaining indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the claimant 
are more significant to the case before the Board.

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt" (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the claimant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board acknowledges that when he was originally awarded 
pension benefits, and again in May 2002, the veteran was 
provided with notice that he had to report any changes in his 
income to the VA.  Yet, while he received the proceeds of the 
insurance policy in March 2001, the veteran failed to report 
this to the VA until April 2003.  Clearly, the fault in the 
creation of the overpayment rests with the veteran.  Since 
the record reflects that the veteran was born in April 1921, 
and a medical report from a private physician contains a 
diagnosis of early senility, these are mitigating factors 
that limit his culpability.  

As noted above, the veteran's monthly expenses exceed his 
income, and this establishes that recovery of the 
indebtedness would result in undue hardship.  In addition, in 
view of the fact that it appears that the veteran and his 
spouse transferred the insurance policy proceeds to their 
grandchildren, recovery of the overpayment would defeat the 
purpose for which the VA benefits were intended.  The Board 
concludes that the preponderance of the evidence supports the 
appellant's claim for waiver of recovery of the overpayment.  
The Board finds that it would be against equity and good 
conscience to compel recovery of the debt.


ORDER

Since the veteran's countable annual income was excessive for 
the receipt of improved pension benefits effective April 1, 
2001, the appeal is denied.

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $10,650 is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


